PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant’s residence is located at 417 Skyline Drive, Charleston, in Kanawha County. Respondent has a storm drain on its right of way in front of claimant’s residence.
2. Respondent is responsible for the maintenance of the storm drain at this location.
3. The storm drain directs water flow under the road in front of claimant’s residence and down a hill onto claimant’s property. In June 1999, claimant’s basement was flooded. He immediately contacted respondent in an effort to resolve the flooding problem, but no remedial action was taken by respondent.
4. Claimant purchased dye tablets to place in the storm drain to determine if it was the source of the water flooding his basement, at a cost of $67.84. The dye did flow into his basement during the next flooding. However, respondent did not take the necessary action to remedy the problem.
5. Claimant’s basement was flooded again on February 18, 2000, during a severe rainstorm. Claimant informed respondent of the incident and respondent scheduled a camera investigation for February 20, 2000, to determine whether the water in claimant’s basement was coming from its storm drain.
6. The respondent subsequently canceled this investigation. Claimant hired a company to do a camera investigation at a costof $272.00, which disclosed numerous defects within portions of respondent’s drainage system.
7. Respondent admits that its pipe was defective and it subsequently remedied the condition.
8. Claimant seeks reimbursement for the costof the fluorescein dye at $67.84 *23and reimbursement for the cost of the camera investigation at $272.00.
9. Respondent agrees that the amount claimed as damages is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the storm drain and pipe on Skyline Drive in Charleston, Kanawha County, on the date of this incident; that respondent’s negligence proximately caused claimant to incur certain expenses; and that the expenses are fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $339.84.
Award of $339.84.